Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2010                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

  140931                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 140931
                                                                    COA: 296086
                                                                    Kent CC: 08-007496-FH
  KEVIN JAMES WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 4, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2010                       _________________________________________
           p0621                                                               Clerk